Citation Nr: 1720562	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as asbestosis due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This matter was remanded in February 2016 pursuant to 38 C.F.R. § 20.700 (2016) to afford the Veteran the aforementioned hearing before the undersigned.  

Although the issue on appeal was initially characterized as entitlement to service connection for asbestosis, records in the claims file include diagnoses of chronic obstructive pulmonary disease (COPD) also.  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as service connection for a respiratory disorder, to include asbestosis, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.  The Veteran has consistently stated that he was exposed to asbestos through his work on brake and clutch systems as a mechanic, his military occupation specialty in-service.  He has also reported working as a mechanic and air conditioning mechanic/repair technician after service. 

The medical evidence of record is conflicted as to whether the Veteran has a current diagnosis of a respiratory disorder.

Private treatment records from April 2009 include a chest x-ray which was conducted and analyzed by Dr. M.K. a National Institute for Occupational Safety and Health certified "B" reader.  Dr. M.K. stated that his review of the chest x-rays showed "parenchymal abnormalities consistent with pneumoconiosis, namely small opacities of a shape and size s/t in the mid and lower lung zones bilaterally and of an ILO profusion 1/0."  He further provided that "there are pleural abnormalities consistent with pneumoconiosis, namely pleural plaques seen in profile bilaterally to an extent [two] and width a on the right and extent [three] and width a on the left."  There were no other abnormalities noted.  The impression given by Dr. M.K. was that the x-rays demonstrated interstitial lung disease consistent with asbestosis and pleural disease consistent with asbestos related pleural disease. 

Private medical records also include additional analysis of the April 2009 chest x-rays by Dr. R.J., a medical doctor with a master's degree in public health.  Dr. R.J. conducted a physical examination, accounted for the April 2009 chest x-ray, and conducted pulmonary function testing.  The Veteran's history of claimed asbestos exposure, history of smoking, and other plausible conditions were also taken into consideration.  Based on the testing and consideration of the X-ray results Dr. R.J. provided an opinion stating that "within a reasonable degree of medical probability, [the Veteran] has mild asbestosis and asbestos-related pleural disease."  Dr. R.J. also recommended that the Veteran follow up after this diagnosis with his primary care physician, provided by the VA.

An August 2010 VA medical record, including an x-ray, indicated a linear scar on the right lung.  The Veteran followed up in October 2010 inquiring whether the scarring of the lung was caused by asbestos.  In November 2010 an addendum was provided stating that the findings were unlikely to be asbestos related. 

In December 2010 the VA provided the Veteran with an outside service chest CT scan.  The VA findings indicated "a stable coarse sub-pleural linear density in the medial basilar aspect of the right lower love which persists in the prone position, compatible with localized scarring, nonspecific as to etiology."  There were no other significant findings of diffuse lung disease or interstitial fibrosis or evidence of asbestos noted.  The reading physician's opinion was "stable localized scarring in the medial basilar aspect of the right lower lobe."

A VA examination pursuant to the asbestosis claim was conducted in May 2011.  As part of the examination a chest x-ray was conducted and the results were noted to be within normal limits.  The examiner did diagnose COPD.  The opinion of the examiner was that asbestosis was "less likely than not related to the Veteran's in-service exposure to brake and clutch dust while a vehicle mechanic in the army because there [was] no evidence of asbestosis on chest X-ray as per the B-reader radiologist who interpreted the X-rays in May 2011."

February 2012 VA medical records include chest x-rays that indicated mild infiltrates in the right lower lung.  There is no clarification as to what these infiltrates are and no diagnostic code was included.

The Veteran has received mixed medical conclusions about whether he has a current diagnosis of asbestosis.  Furthermore, the Veteran has received a VA diagnosis of COPD, but no nexus opinion has been provided for this or any other lung condition present. 

A new VA examination and etiology opinion is needed to adequately address whether the Veteran does, in fact, have a current respiratory disability that is related to service, to include asbestos exposure.  Thus, new examination and opinions must be conducted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination conducted on remand must include consideration of the Veteran's pertinent history, to include possible asbestos exposure in-service and after service as well as any smoking.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2. Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed respiratory disability.  The examiner should review the claims file and conduct all appropriate tests and studies.  

(a)  The examiner should take a detailed in-service and post-service occupational history from the Veteran.

(b)  Identify any and all current respiratory disorders, to include, asbestosis and COPD. 

(c)  For any respiratory disorder identified, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in or is etiologically related to the Veteran's active duty service, to include the Veteran's reports of in-service exposure to asbestos?

In providing the opinion, the examiner should consider the following:  (i) the current examination findings; (ii) the Veteran's exposure history (including possible in-service and post-service exposure); (iii) the private treatment records indicating that the Veteran has been diagnosed with asbestosis, interstitial lung disease consistent with asbestosis, and asbestos related pleural disease, and; (iv) the May 2011 VA examination documenting a diagnosis of COPD.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. Then readjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




